DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

6. An image sensor, comprising:
an aperture;
a dispersion array;
a lens;
an image sensor; and
a processor,
wherein the dispersion array further comprises one or more dispersion
structures, the dispersion structure capable of scattering light of a first wavelength range
and dispersing light of a second wavelength range,
wherein at least two dispersion structures comprise a defect layer, and wherein
the defect layers of the at least two dispersion structures have differing thicknesses
from each other, and
wherein the at least two dispersion structures comprise rows of nanostructures that are positioned at 

7. An image sensor, comprising:
an aperture;
a dispersion array;
a lens;
an image sensor; and
a processor,
wherein the dispersion array further comprises one or more dispersion
structures, the dispersion structure capable of scattering light of a first wavelength range
and dispersing light of a second wavelength range,
wherein at least two dispersion structures comprise a defect layer, and wherein
the defect layers of the at least two dispersion structures have differing thicknesses
from each other, and
wherein the at least two dispersion structures comprise rows of nanostructures
positioned at same angles to each other.
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Han et al. US Pub No. 2020/0264343.
Allowable Subject Matter
Claims 1,4-21,23, & 24 are allowed.  The examiner acknowledges the amendments have overcome the rejections and/or objections set forth in the office action mailed 4/1/22. The following is an examiner’s statement of reasons for allowance:	 

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “at least two dispersion structures comprise a defect layer, and wherein the defect layers of the at least two dispersion structures have differing thicknesses from each other”, in combination with the rest of the limitations of claim 1.

As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious “at least two dispersion structures comprise rows of nanostructures that are positioned at different angles from each other”, in combination with the rest of the limitations of claim 6.

As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious “at least two dispersion structures comprise rows of nanostructures positioned at same angles to each other”, in combination with the rest of the limitations of claim 7.

As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the first set of pixels comprises a circle, and the second set of pixels comprises an annulus coaxial with the circle of the first set of pixels”, in combination with the rest of the limitations of claim 11.

As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein at least a portion of the first row of nanostructures is distributed according to a first pattern, and at least a portion of the second row of nanostructures is distributed according to a second pattern different from the first pattern, wherein the first pattern and the second pattern are for providing a constant scattering and dispersion angle range”, in combination with the rest of the limitations of claim 13.

As to claim 18, the prior art of record, taken alone or in combination, fails to disclose or render obvious “dispersing a subset of the scattered light of a second wavelength range through a dispersion layer of the dispersion structure, the dispersion layer configured to create dispersed light; receiving the dispersed light on an image sensor; and reconstructing spectral data from the dispersed light”, in combination with the rest of the limitations of claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877